internal_revenue_service number release date index number ------------------- ------------------------------------- ------------------------------------------- ---------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ---------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-140565-04 date date ------------------------ ---------------------- ---------------------------------------- legend taxpayer taxpayer trust date date date date year year a b c d dear ---- taxpayer wife and the estate of taxpayer husband requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer 1’s and taxpayer 2’s generation-skipping_transfer gst tax exemption ------------------------- ---------------------- -------------------------- ---------------------- ------- ------- this is in response to your letter dated date sent on behalf of --------- -------------- -------- ----------- the facts and representations submitted are summarized as follows taxpayer plr-140565-04 created trust on date trust is an irrevocable_trust created for the benefit of taxpayer 2’s issue net_income and principal of trust as necessary for the health maintenance and education of one or more of taxpayer 2’s children who are living during the trust term article second paragraph a provides that the trustees may pay so much of the article second paragraph b provides that on date the trustees shall divide the trust property into as many equal shares as are necessary to enable one share to be set apart for each child of taxpayer who is then living each share shall be held in further trust as a separate trust for the benefit of each respective child of taxpayer and such child’s issue living from time to time until the expiration of the trust term article second paragraph b subparagraph provides that during the trust term the trustees may pay so much of the net_income and principal of the trust as necessary for the health maintenance and education of one or more persons consisting of the child of taxpayer for whom the trust was created and such child’s issue who are living during the trust term article second paragraph b subparagraph provides that upon the expiration of the trust term the trustees shall distribute the trust property to the child’s then living issue per stirpes if the child has no then living issue the trustees shall distribute the trust property to taxpayer 2’s other then living issue per stirpes potential beneficiaries of trust include individuals who are two or more on date taxpayer transferred a shares of publicly-traded stock valued at generations below the generation of taxpayer therefore distributions from trust may be subject_to the gst tax dollar_figureb to trust on date taxpayer transferred c shares of publicly-traded stock valued at dollar_figured to trust taxpayer and taxpayer each consented on his and her form_709 united_states gift and generation-skipping_transfer_tax return for year and year to treat the gifts made in year and year as being made one-half by each pursuant to sec_2513 in a letter from the drafting attorney to taxpayer which contained a draft of the trust instrument taxpayer was advised that the transfer of the stock in year would use a portion of taxpayer 1’s and taxpayer 2’s respective gst tax exemptions a certified_public_accountant on whose expertise taxpayer and taxpayer relied received a copy of this letter in preparing the returns for both year and year the accountant inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s available gst tax exemptions to the transfers accordingly although timely filed form sec_709 reporting the transfer and consenting to split the gift pursuant to sec_2513 were filed by taxpayer and taxpayer for year and year no notices of allocation were attached to the returns taxpayer died on date the failure to allocate taxpayer 1’s and the executor of taxpayer 2’s estate and taxpayer have requested an sec_2631 provides that for purposes of determining the inclusion_ratio sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as plr-140565-04 taxpayer 2’s available gst_exemption to the year and year transfers to trust was discovered by taxpayer 2’s estate_planning attorney during the administration of taxpayer 2’s estate extension of time to make allocations of gst tax exemption under sec_2642 with respect to the assets transferred to trust in year and year in addition the executor of taxpayer 2’s estate and taxpayer request that the allocations be based on the value of the assets transferred to the trust as of the date of the original transfers a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining sec_2642 provides that except as provided in sec_2642 if the allocation sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_301_9100-3 provides that in general requests for extensions of time plr-140565-04 whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and the estate of taxpayer are granted an extension of time of days from the date of this letter to file supplemental form sec_709 for the year and year transfers to trust the form sec_709 should include notices of allocation properly allocating the gst_exemption of taxpayer and taxpayer to the year and year transfers the allocations will be effective as of the date of the transfers and the gift_tax value of the transfers to trust will be used in determining the amount of gst tax exemption to be allocated to sec_301_9100-3 provides that a taxpayer is deemed to have acted under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer except as expressly provided herein no opinion is expressed or implied plr-140565-04 the trust the inclusion ratios for trust will be determined under sec_2642 and sec_2642 a copy of this letter should be attached to the supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the rulings contained in this letter are based upon information and sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure cc
